Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Wagles (2014/0128295).
Regarding independent claim 1, Wagles discloses A composition of drilling mud (abstract “Well fluids and methods are provided that can be used for stabilizing a shale formation, especially during drilling of a well into or through a shale formation”) comprising:
(a) A fluid ([0148] “The drilling fluid is a water-based fluid”); 
(b) Weighting materials to obtain a density greater than the fluid ([0154] “the water-based drilling fluid includes a weighting agent” such as [0157] “barium sulfate” = barite; also note [0197] “Fluid-loss control materials are sometimes used in drilling fluids” such as [0199] “e.g., bentonite”).
Regarding the activated sludge, Wagles further discloses “In accordance with OECD guidelines, the following three tests permit the testing of chemicals for inherent biodegradability. … The three tests are: … (2) 302B: 1992 Zahn-Wellens Test” ([0130]) and “For the 302B test, a mixture containing the substance, mineral nutrients, and a relatively large amount of activated sludge in aqueous medium is agitated and aerated at 20°C to 25°C in the dark or in diffuse light for up to 28 days. … The biodegradation process is monitored by determination of DOC (or COD) in filtered samples taken at daily or other time intervals. The ratio of eliminated DOC (or COD) corrected for the blank, after each time interval, to the initial DOC value is expressed as the percentage biodegradation at the sampling time. The percentage biodegradation is plotted against time to give the biodegradation curve” ([0132]).
However, Wagles does not appear to teach performing the 302B test on the entire drilling fluid, just on “the substance” of interest to test for inherent biodegradability (by adding activated sludge).
Nevertheless, for the same reasons to test each substance in the drilling fluid for inherent biodegradability, it would be beneficial to test an entire drilling fluid (e.g., a water-based fluid comprising a weighting agent such as barium sulfate and/or fluid-loss control materials such as bentonite) for inherent biodegradability, in order to ascertain any unexpected negative environmental effects from providing the substances together which would not be shown by testing each substance individually.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagles to include testing the entire drilling fluid (e.g., a water-based fluid comprising a weighting agent such as barium sulfate and/or fluid-loss control materials such as bentonite) for inherent biodegradability by adding activated sludge to an entire drilling fluid according to the 302B test, in order to ascertain any unexpected negative environmental effects from providing the substances together which would not be shown by testing each substance individually (thereby providing: “A composition of drilling mud comprising:
(a) A fluid; 
(b) Weighting materials to obtain a density greater than the fluid; and 
(c) Activated sludge”).
Regarding the weighting materials, the Office recognizes that, in the Specification, Applicant states “Water-based mud with bentonite and barite was chosen as our base drilling mud. The amount of bentonite and barite used per 350 ml of distilled water was 25 gm and 145 gm to reach 11 ppg density” ([0029]).  Accordingly, “(b) Weighting materials to obtain a density greater than the fluid” is understood to refer to bentonite, barite, and their equivalents as known in the drilling mud arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parent Application 16/032,386 (now US Patent No. 10,501,674) is directed to a method of producing a drilling mud by fermenting raw activated sludge under similar stress conditions and blending the enhanced activated sludge into a base drilling mud to form a final drilling mud blend.  However, these Inventions were restricted as being directed to a distinct process-of-forming and product formed, and the process is considered patentably distinct from the product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674